IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE            FILED
                                 JUNE SESSION, 1997       September 30, 1997

                                                           Cecil W. Crowson
                                                          Appellate Court Clerk
      STATE OF TENNESSEE,        )           C.C.A. NO. 01C01-9608-CR-00348
                                 )
           Appellee,             )           DAVIDSON COUNTY
                                 )
                                 )           HON. J. RANDALL WYATT, JR.,
      V.                         )           JUDGE
                                 )
      AAA AARON’S ACTION AGENCY, )           (PETITION FOR COURT
                                 )           APPROVAL TO WRITE
           Appellant.            )           BAIL BONDS)



      FOR THE APPELLANT:                FOR THE APPELLEE:

      THOMAS L. WHITESIDE               JOHN KNOX WALKUP
      Attorney at Law                   Attorney General & Reporter
      172 Second Avenue North
      Suite 214                         KATHY A. MORANTE
      Nashville, TN 37201-1908          Assistant Attorney General
                                        2nd Floor, Cordell Hull Building
                                        425 Fifth Avenue North
                                        Nashville, TN 37243

                                        VICTOR S. JOHNSON, III
                                        District Attorney General

                                        DAN HAMM
                                        Assistant District Attorney General
                                        200 W ashington Square
                                        222 Second Avenue North
                                        Suite 500
                                        Nashville, TN 37201-1649


      OPINION FILED ________________________

      AFFIRMED

      THOMAS T. WOODALL, JUDGE




aaronaaa.opn
                                        OPINION

                     AAA Aaron’s Action Agency appeals as of right from the Davidson

      County Criminal Court’s “Order Granting Approval to W rite Bonds under Specific

      Conditions.”     The Appellant argues one issue in this appeal: W hether the

      Davidson County Criminal Court, sitting en banc, was arbitrary and capricious in

      imposing a requirement that Appellant post either a Deed of Trust to

      unencumbered real estate located in Nashville, Davidson County, Tennessee, or

      cash, certificate of deposit, letter of credit, or other liquid assets before

      authorizing Appellant to perform as a professional bondsman. We affirm the

      judgment of the trial court.



                     The trial court’s order reads as follows:


                     The petitioners propose to pledge the assets of American
               Banker’s Insurance Company of Florida, the assets of which are
               located outside the State of Tennessee, as surety to the Court on
               bonds which are written by AAA Aaron’s Action Agency Bail Bond,
               Inc. under a qualifying power of attorney issued by American
               Bankers.

                     The Court recognizes that the petitioners have complied with
               the requirements and conditions of doing business as a surety
               company authorized to execute bonds as set out by the Tennessee
               Department of Commerce and Insurance Statute at T.C.A. § 56-15-
               101, et. seq., particularly T.C.A. § 56-15-105. The Court notes,
               however, that pursuant to T.C.A. § 40-11-302(b) professional bail
               bondsman, as defined at T.C.A. § 40-11-301, are excluded from the
               laws governing insurance companies and any regulation by the
               Tennessee Department of Commerce and Insurance.

                      T.C.A. § 40-11-124(a) and Rule 35 of the Davidson County
               Local Rules of Practice grant this Court authority to determine which
               bonding companies shall be qualified and approved to write bonds
               in this county subject to compliance with the requirements and
               regulations set forth by the Court.



aaronaaa.opn                                    -2-
                     In its Order of October 27, 1982, in the case of State of
               Tennessee v. Athens Bonding Company, et al, No. 951, the Court
               determined that the bonding capacity for a bonding com pany shall
               be calculated yearly as the sum of A.) the current tax assessor’s
               valuation of pledged property, multiplied by four (4); and B.) cash
               pledged, multiplied by eight (8). The bonding capacity represents
               the dollar limit of all bonds that a bonding company may properly
               have pending at one time.

                     In the case of In re: Indem nity Insurance Company of North
               America, the Tennessee Supreme Court recognized that, even
               though an insurance company has complied with statutes requiring
               posting of assets with the Department of Insurance, there is “legal
               authority of local courts to require posting of additional assets to
               secure bail bond obligations of any professional bondsman,
               insurance carrier or otherwise.” 594 S.W.2d 705 at 708 (Tenn.
               1980).

                      It is therefore, ORDERED, ADJUDGED, and DECREED that
               upon delivery to the Clerk of the Criminal Court of either a deed of
               trust to unencumbered real estate located in Davidson County, or
               cash, certificate of deposit, letter of credit or other liquid assets,
               petitioners shall be authorized and approved to write bail bonds for
               the General Sessions and Criminal Court of Davidson County,
               Tennessee, in accordance with the bonding capacity described
               above.


                     W e find that the trial court’s judgment is not arbitrary and capricious.



                     American Bankers Insurance Company of Florida has given

      Appellant a power of attorney and has agreed to guarantee performance on

      bonds undertaken by the Appellant up to $500,000. The Appellant has been

      approved as bail bondsman in thirteen counties and the Federal courts in

      Nashville.     American Bankers Insurance Company has complied with the

      requirements for doing business in Tennessee. An insurance company which




aaronaaa.opn                                     -3-
      deals in the areas that American Bankers deals in must have $200,000 of surety

      on deposit. Tenn. Code Ann. § 56-2-104. This money is on deposit in Florida.



                     The Appellant argues that the Davidson County Criminal Court’s

      order is contrary to this court’s ruling in the case of In re Dale R. Kelley, C.C.A.

      No. 5, Henderson County (Tenn. Crim. App., Jackson, Apr. 4, 1990), (no Rule 11

      application filed). However, in that case, our court held that the Henderson

      County Circuit Court’s policy limiting the bail bond profession to state approved

      insurance com panies is arbitrary. The Davison County Criminal Court relied

      upon its en banc order of October 1982 wherein all bonding companies (defined

      as any entity or individual engaged in the business of securing appearance bonds

      in the various courts of Davidson County) must comply with the bonding capacity

      described in the order appealed from in the case sub judice. In other words, this

      court cannot discern that the Criminal Court of Davidson County is treating

      Appellant any differently than any other petitioner seeking to be approved to write

      bail bonds under similar circumstances.



                     This court more recently held in In re Hitt, 910 S.W .2d 900 (Tenn.

      Crim. App. 1995) as follows:


               A trial court has full authority to determine who should be allowed to
               make bonds in its court. Gilbreath v. Ferguson, 195 Tenn. 528, 260
S.W.2d 276 (1953). . . . Further, a trial court has the inherent power
               to administer its affairs, including the right to impose reasonable
               regulations regarding the making of bonds. Taylor v. W addey, 206
Tenn. 497, 334 S.W .2d 733 (1960).


      Id. at 903-04 (quoting Hull v. State, 543 S.W .2d 611, 612 (Tenn. Crim. App.
      1976).




aaronaaa.opn                                    -4-
                    The trial court was concerned about collecting in the event of a final

      forfeiture if the insurance company stopped doing business in Tennessee or went

      out of business. W e conclude that this is a valid concern on the part of the trial

      court. Therefore, the requirement of a deed of trust or cash, certificate of deposit,

      letter of credit, or other liquid assets to be held by the Criminal Court is not

      arbitrary and capricious. Because of the sound reasoning set out above in the

      trial court’s order, we find that the trial court’s judgment is not arbitrary and

      capricious.



                    The judgment of the trial court is affirmed.




                                        ____________________________________
                                        THOMAS T. W OODALL, Judge



      CONCUR:



      ___________________________________
      JOSEPH B. JONES, Presiding Judge


      ___________________________________
      W ILLIAM M. BARKER, Judge




aaronaaa.opn                                   -5-